Case 2:20-cv-00630-JMS-DLP Document 61-1 Filed 01/15/21 Page 1 of 2 PageID #: 1163




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

                                                         )
  PATRICK R. SMITH and BRANDON S. HOLM,                  )
  individually and on behalf of all others similarly     )
  situated,                                              )
                                                         )
          Plaintiffs,                                    )
                                                         )
  v.                                                     )      No. 2:20-cv-630- JMS-DLP
                                                         )
                                                         )
  JEFFREY A. ROSEN, in his official capacity as the      )
  Acting Attorney General of the United States; MICHAEL )
  CARVAJAL, in his official capacity as the Director     )
  of the Federal Bureau of Prisons; and T. J. WATSON, in )
  his official capacity as Complex Warden for the Terre  )
  Haute Federal Correctional Complex,                    )
                                                         )
          Defendants.                                    )
  ________________________________________________)


                             DECLARATION OF JENNIFER DAVIS


  I, Jennifer Davis, declare as follows:

         1.      I am an investigator with the Federal Public Defender’s Office for the Western

  District of Washington, where I have been employed since April of 1987.

         2.      I was part of Brandon Bernard’s legal team, who was executed by the federal

  government on December 10th, 2020, and have been closely monitoring the media regarding the

  federal executions since they started in July, 2020.

         3.      George Hale, a journalist with Indiana Public Media, attended several of the

  executions. He attended the execution of Corey Johnson on January 14, 2021, held at USP Terre

  Haute. A true and accurate copy of his Twitter posts regarding the events he witnessed at Mr.

  Johnson’s execution are attached to my declaration.


                                                   1
Case 2:20-cv-00630-JMS-DLP Document 61-1 Filed 01/15/21 Page 2 of 2 PageID #: 1164




            4.     Mr. Hale observed that one executioner in the death chamber did not wear a mask

  at any point during the execution. In fact, this prison official did not appear to have a mask on his

  person.

            I declare under penalty of perjury that the foregoing is true and correct.



    Dated: 15 January 2021                          By: _____________________________________
                                                         Jennifer Davis




                                                      2
